DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18, 21-23, and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: line 6-7 were amended to recite “the rigid body of the container comprising a bottom having a concave paraboloidal, ellipsoidal, or spherical shape towards the screen”; however, line 8-9 then recite “with the bottom of the container having a concave shape towards the screen”. This language is unclear because is the concave shape towards the screen of lines 8-9 the same “concave paraboloidal, ellipsoidal, or spherical shape” or is this claiming two different concave shapes? For examination purposes, the claim will be treated as reciting “with the bottom of the container having the concave shape towards the screen”. Clarification or correction is requested.  
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-7, 9-12, 17, 21-23, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Griffon (US 7461992). 
Claims 1, 3, 9, 17, 22, and 25: Griffon discloses a packaging and application device (see Fig 6 & 9), comprising: a container (10) that can comprise an elastically deformable body or a non-elastically deformable body (Col 5, 36-45) and the office interprets “non-elastically deformable” to constitute rigid; the body defines an interior space containing a cosmetic product (P, Fig 9; Col 1, 65-Col 2, 5) to be applied (see Fig 4), a screen (20) comprising a cellular (Col 5, 52-60) elastically deformable (Col 4, 11-17) open cell foam (Col 2, 40-45 & Col 5, 52-64) material in the form of a screen through which the product contained in the container exits (Col 6, 20-26), the rigid body (10; Col 5, 36-45) of the container comprising a concave spherical interior bottom, the screen being elastically deformable means it is able to come into contact with the bottom of the container and the bottom of the container is illustrated having the 
Claim 2, Griffon discloses the screen being constituted entirely of the cellular material (see Fig 9; Col 5, 52-60). 
Claim 5, Griffon discloses the screen can be single or multi-layered (Col 5, 54-64). 
Claim 6: Griffon discloses the screen having through orifices (see Figs 1-2 & 9). Regarding the “orifices being produced by drilling and/or cutting”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented screen of Griffon.  See MPEP § 2113	 
Claim 7, Griffon discloses that the product can be a gel or a paste (Col 6, 20-26) which are fluids. 
Claim 10, Griffon discloses the device can comprise a protective lid (40, Fig 6) that covers the screen when the device is not in use and there is no applicator accommodated between the screen and the lid (see Fig 6). 
Claim 11, Griffon discloses the thickness of the screen to be substantially constant (see Figs 2 & 8 & 9). 
Claim 12, Griffon discloses the screen fixed at its periphery to the container (Col 4, 17-28; see Fig 9). 
Claim 21, Griffon discloses the screen not to be a follower (see Fig 9). 
Claim 23, Griffon discloses a makeup method comprising providing the device of claim 1 (see above rejection), loading an applicator (140, Fig 11) with product using the device of claim 1 and applying the product to a region of human keratinous material (see Fig 4). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 and 103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

103: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as obvious over Griffon (US 7461992) in view of Gueret (US 5865194).
Claim 4, Griffon discloses the invention of claim 1 and further discloses that the screen can be made of any open cell foam (Col 5, 52-63) and discloses the invention essentially as claimed except for the screen being made of polyurethane foam specifically.
Gueret, however, teaches a cosmetic compact and teaches that polyurethane foams are known elastic thermoplastic materials (Col 3, 62-65) used in manufacturing cosmetic containers/devices. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the cosmetic container/device of Griffon to comprise the screen of a polyurethane foam rather than a nylon thermoplastic in view of Gueret since both of these are known thermoplastics for use in cosmetic containers.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as obvious over Griffon (US 7461992) in view of Tomita et al (US 20120312316). 
Claim 8, Griffon teaches the invention of claim 1 and further describes the cosmetic product as a gel or a paste (Col 6, 20-26) so the product is liquid. Irving discloses the invention essentially as claimed except for a specific viscosity of the cosmetic liquid at 25oC. 
Tomita, however, teaches that cosmetic products with low viscosities (liquids) are known to have viscosities measured at 25oC between 10-1000cPs, which is 0.01-1Pa*s. So Tomita teaches that liquid cosmetic products are known to have viscosities ranging from 0.01-1Pa*s at 25oC and Griffon teaches disposing cosmetic liquids within the device. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Griffon to carry a cosmetic liquid with a viscosity in the range of 0.01-1Pa*s in view of Tomita, since Griffon teaches a container for holding cosmetic liquids and Tomita teaches that cosmetic liquids are known to have viscosities that fall within this range. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as obvious over Griffon (US 7461992). 
Claim 18: Griffon discloses the invention essentially as claimed except for the foam being a closed-cell foam with through orifices passing through it. However, it would have been an obvious matter of design choice to modify the device of Griffon to be made of a closed cell foam with holes in it to act as the screen rather than an open cell foam with pores acting as the screen, since the applicant has not disclosed that closed cell foam with holes solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with an open cell foam.
Claim(s) 1-6, 9-17, 21-23, and 25 is/are rejected under 35 U.S.C. 103 as obvious over Kim (US 9936791) in view of Rauber (US 1922326).
Claims 1, 3, and 9: Kim discloses a cosmetic compact device comprising: a container (30) comprising a rigid body (Col 9, 40-47 indicates that only the screen deforms during use so the body is interpreted to be rigid since it does not flex like the screen/pad) the rigid body defining an interior space (31) containing a cosmetic product (Col 1, 6-13) to be applied, a screen (50) comprising a rubber pad (Col 2, 64-66) which is an elastically deformable material through which the product contained in the container exits (Col 3, 52-60), the container (30) comprising a bottom having a concave flattened ellipsoidal shape towards the screen (see Fig 5 & annotations), the screen being able to come into contact with the bottom of the container (Col 7, 1-10), because rubber is elastically deformable, when the product in the container has been used up, and the screen is able to mold itself to the concave shape of the bottom of the container when the product is used up by its elastically deformable nature (Col 7, 1-10). 
Alternatively, or additionally, Kim discloses the invention essentially as claimed except for the rigid body having a concave ellipsoidal shape towards the screen with the screen being a rubber foam rather than rubber with holes therein. However, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the compact of Kim by providing the rigid body with a concave ellipsoidal bottom instead of a flattened concave ellipsoidal bottom, since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See MPEP 2144.04(IV)(B).  It appears that the disclosed device would perform equally well shaped as disclosed by Kim. Note applicant’s disclosure does not indicate that this particular shape is for any particular reason nor that it solves any problem. 	
Kim, or modified Kim, discloses the invention essentially as claimed except for the screen being a rubber foam rather than rubber with holes therein. Rauber, however, discloses a cosmetic compact device including a container (10) carrying cosmetic product (Page 1, 20-30) with a rubber screen (12) at a top of the container for dispensing the product held therein (Page 1, 80-95). Rauber teaches that this screen can be made of a solid piece of vulcanized rubber with holes therethrough or a porous rubber (Page 1, 80-95). In other words, Rauber teaches open cell porous rubber to be an equivalent material to rubber with holes therein for use as a screen in a cosmetic compact. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the compact of Kim by providing the rubber screen of Kim to be made of a porous rubber rather than rubber with holes therethrough, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill and Rauber teaches porous rubber to be an equivalent material for this purpose. See MPEP 2144.07. 

    PNG
    media_image1.png
    224
    515
    media_image1.png
    Greyscale

Claim 2: Kim discloses the screen is constituted entirely by the cellular material of the screen and the proposed modification is simply to make the screen of Kim porous rubber as taught by Rauber, which does not change the screen being constituted entirely by the cellular material. 
Claim 4: modified Kim discloses the screen to be made of a porous rubber and Kim indicates the screen can be made of silicon rubber, elastomer, natural rubber, synthetic resin, acrylonitrile butadiene rubber (Col 7, 10-14) and modified Kim discloses the invention essentially as claimed except for the porous material being the specific synthetic resins of polyethylene or PVC. 
Kim, however, further indicates that rubber, PVC, and polyethylene are known equivalent materials for use as porous flexible members (Col 6, 20-30). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the compact of modified Kim by providing the screen of Kim to be made of a porous polyethylene or PVC rather than rubber, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill and Kim teaches these to be equivalent materials for this purpose. See MPEP 2144.07.
Claim 5: Kim discloses the screen to be a single layer (see Fig 5).
Claim 6: Kim discloses the screen having through orifices (51). Regarding the “orifices being produced by drilling and/or cutting”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the device of modified Kim.  See MPEP § 2113.
Claim 10: Kim discloses the device including a protective lid (40) which covers the screen (see Fig 5) when the product is not being picked up and the device does not have an applicator accommodated between the protective lid and the screen (see Fig 5). 
Claim 11: Kim discloses the screen having a constant thickness (see Figs 5 & 6). 
Claim 12: Kim discloses the screen being fixed at its periphery (52) to the container (see Figs 5-6).
Claims 13-16: Kim discloses the screen being fixed at its periphery (52) to the container (see Figs 5 & 6) by at least one lower ring (70. Fig 8) attached to the top of the container and at least one upper ring (60) for holding the screen with the upper and lower rings engaging with one another (see Fig 8) thereby clamping the periphery (52) of the screen between the container and the fixing ring(s) (see Fig 8) and the container comprises an annular groove that receives the lower ring and the upper ring (see Fig 8).
Claim 17: modified Kim discloses the cellular material being open-cell because Rauber teaches this and the proposed modification is to use the open cell rubber taught by Rauber to form the screen. So modified Kim teaches these limitations. 
Claim 21: Kim discloses the screen not to be a follower (see Figs 5 & 6). 
Claims 22 and 25: Kim discloses the screen being able to reversibly contact any point on the bottom of the container when the product is used up and a pressure from above is placed on the screen (Col 7, 1-10) so the screen is able to be moulded to the concave shape of the bottom of the container when the product is used up. 
Claim 23: modified Kim discloses the device of claim 1 and Kim discloses using the device of claim 1 for applying makeup (Col 1, 31-46), loading an applicator puff (Col 1, 40-51) with the product and applying the product to a region to be treated of human keratin materials (Col 1, 45-51). 
Response to Arguments
Applicant's arguments filed 10/4/21 have been fully considered and are moot in view of the modified ground(s) of rejection provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Thursday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772